EXHIBIT 4.1 PEOPLES BANCORP INC. 138 Putnam Street Marietta, OH45750 (740) 373-3155 February28,2011 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 RE:Peoples Bancorp Inc. – Annual Report on Form 10-K for the fiscal year ended December 31, 2010 Ladies and Gentlemen: Peoples Bancorp Inc., an Ohio corporation, is today filing its Annual Report on Form 10-K for the fiscal year ended December 31, 2010 (the “Form 10-K”), as executed onFebruary 28, 2011. Pursuant to the provisions of Item 601(b)(4)(iii) of SEC Regulation S-K, Peoples Bancorp Inc. hereby agrees to furnish to the SEC, upon request, copies of instruments and agreements defining (i) the rights of holders of Peoples Bancorp Inc.’s long-term debt or (ii) the rights of holders of the long-term debt of one of its consolidated subsidiaries, not being filed or incorporated by reference as an exhibit to the Form 10-K.Such long-term debt does not exceed 10% of the total assets of Peoples Bancorp Inc. and its subsidiaries on a consolidated basis. Very truly yours, Peoples Bancorp Inc. /s/ EDWARD G. SLOANE Edward G. Sloane Executive Vice President, Chief Financial Officer and Treasurer
